           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   JONESBORO DIVISION

GARY LEON WEBSTER                                            PLAINTIFF
ADC #114018

v.                       No. 3:19-cv-83-DPM

WAL-MART STORES, INC.                                      DEFENDANT

                                 ORDER
     1. Webster hasn’t paid the filing and administrative fees or filed
an application to proceed in forma pauperis. He must do one or the other
by 6 May 2019. If he doesn’t, then the Court will dismiss this case
without prejudice. LOCAL RULE 5.5(c)(2).
     2. The Court directs the Clerk to mail Webster an application to
proceed in forma pauperis. If the Court grants Webster permission to
proceed in forma pauperis, then he will have to pay the $350 filing fee for
this case in monthly installments taken from his prisoner account.
28 U.S.C. § 1915(b).
     So Ordered.
                                  _________________________
                                  D.P. Marshall Jr.
                                  United States District Judge

                                     4 April 2019
